                         Case 1:21-cr-10217-DPW
2-6   5HYLVHG86'&0$          Document 45-1 Filed 07/20/21 Page 1 of 4
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.      II                    Investigating Agency            FBI

City      Boston                                 Related Case Information:

County       Suffolk                             6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                 6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU            21-mj-4101-DHH
                                                 6HDUFK:DUUDQW&DVH1XPEHU            21-4102, -03, -04, -05, -06, -07
                                                 55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Osakpamwan Henry Omoruyi                              -XYHQLOH                 G <HV G
                                                                                                             ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU           G             ✔
                                                                                                              <HVG1R
$OLDV1DPH             Clifford Bernard
$GGUHVV                 &LW\ 6WDWH Canton, MA
                      1985
%LUWKGDWH <URQO\ BBBBB661          5005
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                 Black
                                                                      5DFHBBBBBBBBBBB                         Nigerian
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                Maksim Nemtsev                         $GGUHVV 20 Park Plaza, Suite 1000

Bar Number               690826                                                              Boston, MA 02116

U.S. Attorney Information:

AUSA         Sara Miron Bloom                                       %DU1XPEHULIDSSOLFDEOH         552351

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW            English

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               G <HV         ✔ 1R
                                                                                                                              

Matter to be SEALED:                G <HV       G✔    1R

          G :DUUDQW5HTXHVWHG                      ✔ 5HJXODU3URFHVV
                                                   G                                          G ,Q&XVWRG\

Location Status:

Arrest Date                 03/29/2021

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                            
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH               G $ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\            Hon. David H. Hennessy              RQ          03/29/2021

Charging Document:                  G &RPSODLQW                 G ,QIRUPDWLRQ                      ✔ ,QGLFWPHQW
                                                                                                   G
                                                                                                                          6
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                     G )HORQ\
                                                                                                   ✔

                                          &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     7/20/2021                         6LJQDWXUHRI$86$       V6DUD0LURQ%ORRP
                        Case 1:21-cr-10217-DPW Document 45-1 Filed 07/20/21 Page 2 of 4
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Osakpamwan Henry Omoruyi

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged   Count Numbers

6HW     18 U.S.C. § 349                               Bank and Wire Fraud Conspiracy                     1


6HW     18 U.S.C. § 1343                              Wire Fraud                                         2-4


          18 U.S.C. § 1957                              Money Laundering                                   5-6
6HW


6HW     18 U.S.C. § 981(a)(1)                         Forfeiture Allegations


6HW      26 U.S.C. § 2461                             Forfeiture Allegations


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                         Case 1:21-cr-10217-DPW
2-6   5HYLVHG86'&0$           Document 45-1 Filed 07/20/21 Page 3 of 4
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.      II                    Investigating Agency            FBI

City      Boston                                 Related Case Information:

County       Suffolk                             6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                 6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU            21-mj-4101-DHH
                                                 6HDUFK:DUUDQW&DVH1XPEHU            21-4102, -03, -04, -05, -06, -07
                                                 55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Osaretin Godspower Omoruyi                            -XYHQLOH                  G <HV G
                                                                                                              ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU            G            ✔
                                                                                                              <HVG1R
$OLDV1DPH             Nelson Bright, Bright Nelson
$GGUHVV                 &LW\ 6WDWH Canton, MA
                      1987
%LUWKGDWH <URQO\ BBBBB661          5049
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                 Black
                                                                      5DFHBBBBBBBBBBB                          Nigerian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                Michael Pabian                         $GGUHVV Michael Pabian Law Office, LLC

Bar Number               684589                                                              20 Park Plaza, Suite 1000
                                                                                             Boston, MA 02116
U.S. Attorney Information:

AUSA         Sara Miron Bloom                                       %DU1XPEHULIDSSOLFDEOH          552351

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW             English

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                G <HV        ✔ 1R
                                                                                                                              

Matter to be SEALED:                G <HV       G✔    1R

          G :DUUDQW5HTXHVWHG                      ✔ 5HJXODU3URFHVV
                                                   G                                          G ,Q&XVWRG\

Location Status:

Arrest Date                 03/25/2021

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                            
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH                G $ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\            Hon. David H. Hennessy              RQ          03/30/2021

Charging Document:                  G &RPSODLQW                 G ,QIRUPDWLRQ                       ✔ ,QGLFWPHQW
                                                                                                    G
                                                                                                                          6
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                      G )HORQ\
                                                                                                    ✔

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     7/20/2021                         6LJQDWXUHRI$86$       V6DUD0LURQ%ORRP
                        Case 1:21-cr-10217-DPW Document 45-1 Filed 07/20/21 Page 4 of 4
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Osaretin Godspower Omoruyi

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged   Count Numbers

6HW     18 U.S.C. § 1349                              Bank and Wire Fraud Conspiracy                      1


6HW     18 U.S.C. §1343                               Wire Fraud                                          2-4


          18 U.S.C. § 1957                              Money Laundering                                   5-6
6HW


6HW     18 U.S.C. § 981(a)(1)                         Forfeiture Allegations


6HW      26 U.S.C. § 2461                             Forfeiture Allegations


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
